Citation Nr: 9928011	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-137 30	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disability, 
including chloracne, to include as a result of exposure to 
Agent Orange or herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 until 
January 1971, including in Vietnam from January to December 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1995 from the Cleveland, Ohio Regional 
Office (RO) which, in pertinent part, denied service 
connection for left ear hearing loss, right ear hearing loss, 
tinnitus, acne and chloracne.

This case was remanded by a decision of the Board dated in 
November 1997 and is once again before the signatory Member 
for appropriate disposition.  The issue of entitlement to 
service connection for post-traumatic stress disorder, 
previously certified to the Board for appellate 
consideration, was granted by a March 1999 rating decision.


FINDING OF FACT

The claims for service connection for left ear hearing loss, 
right ear hearing loss, tinnitus, and a skin disability, 
including chloracne, to include as a result of exposure to 
Agent Orange or herbicides, are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The clams for service connection for left ear hearing loss, 
right ear hearing loss, tinnitus, and a skin disability, 
including chloracne, to include as a result of exposure to 
Agent Orange or herbicides, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he now has acne which is of 
service onset as well as bilateral hearing loss and tinnitus, 
which are the result of exposure to vehicular noise while on 
active duty.  He maintains that he has also been diagnosed as 
having chloracne which he has been told relates back to 
exposure to Agent Orange while serving in Vietnam.  It is 
contended that service connection for all of the above cited 
disorders is thus warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998). 

Service connection for impaired hearing may be established if 
at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).


There is a statutory presumption that certain diseases are 
the result of exposure to an herbicide in service.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1998).  The inclusion of certain diseases, as opposed to 
others, within the list of presumptive disorders reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A.§ 1116(b)(1); 61 
Fed. Reg. 41,368-41, 371 (1996).  The pertinent regulations 
provide that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. §§ 3.307(a)(6), 3.307(d) are met, even though there 
is no record of such disease during service: chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1998).  The provisions of 38 
C.F.R. § 3.307(a)(6)(ii) specify that chloracne or other 
acneform disease consistent with chloracne must become 
manifest to a degree of 10 percent or more within one year 
after service.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet.App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, 

and the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); see also Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

1.  Service connection for a skin disability, including 
chloracne, to include as a result of exposure to Agent Orange 
or herbicides, 

The veteran's skin was noted to be normal on clinical 
examination for entrance into service conducted in January 
1969.  In October 1969, he reported as medical history that 
he had, or had had, a skin disease.  No skin disorder was 
identified on clinical examination at that time.  He was 
treated for a fungal infection (ringworm) of the right foot 
between April and July 1970 and was noted to have had an 
unspecified rash on a foot in October 1970.  Upon examination 
in December 1970 prior to release from active duty, the 
summary of defects included acne vulgaris.

The veteran was afforded a VA examination of the skin for 
compensation and pension purposes in November 1994.  He 
stated that in approximately 1979, he had developed large 
eruptions and pimples on the back, chest and face.  He 
related that he had been seen at a VA clinic where he had 
been diagnosed as having chloracne, but had not been 
prescribed any medication in this regard.  


Upon physical examination, the veteran was observed to have 
cystic lesions and scarring over the back, face, anterior 
deltoids, and upper biceps measuring from 0.5 centimeter to 5 
centimeters in size.  Following examination, the examiner, a 
physician's assistant, rendered a diagnosis of chloracne.  

VA outpatient clinical records dating from 1994 show that the 
appellant sought treatment in April 1995 for complaints of a 
rash all over his body which he indicated he had also 
developed the previous summer.  The assessment was 
dermatitis, for which the appellant was prescribed 
medication.  Also in April 1995, a diagnosis of rule out 
onychomycosis was provided.  He was seen in May 1995 
complaining of hives.  It was noted on this occasion that he 
had been seen for the same condition six to seven weeks 
before, and had also had it within the last two weeks.  It 
was recorded that no environmental factors were implicated in 
the development of his symptomatology.  When examined, no 
hives were observed.  An assessment of urticaria, no present 
lesions, was rendered. 

VA dermatology outpatient clinic notes dated in September 
1995 reflect a notation referencing urticaria of several 
years' duration unrelated to food, activity, topical 
treatment, and weather, which lasted one day.  It was 
recorded that the veteran had been treated for several other 
skin conditions including acne, xerosis, and tinea pedis.  
Physical examination at that time disclosed no urticaria or 
facial acne.  The veteran underwent electrocauterization in 
the dermatology clinic in October 1995 for multiple 
pedunculated flesh colored papules in the axilla, 
bilaterally, which were felt to be caused by deodorant or 
baby powder during the summer.  A December 1995 record noted 
urticaria by history, and decreased acne with erythromycin.  
In March 1996, it was reported that the veteran continued to 
be followed for urticaria, skin tags and acne.  Physical 
examination disclosed mild acne on the back and skin tags in 
the belt area.  In September 1996, it was noted that he had 
had urticaria for years and was on "many many" medications.  
It was recommended that some medications be eliminated under 
the direction of his primary care physician in order to 
determine if one of them was causing his skin inflammation.  
The veteran had a sudden outbreak of hives in December 1996 
which were noted to be subsiding several hours later.  

Pursuant to Board remand of November 1997, the appellant was 
afforded a VA examination of the skin in October 1998.  The 
examiner noted that the veteran's records were reviewed.  It 
was reported that he complained of a 25-year history of 
urticaria that could come on at any time, characterized by 
pruritus and welts.  He said that the condition was under 
control with Zyrtec, and related that if he did not use the 
medication, he developed hives daily.  The appellant also 
complained of acne for which he was on no current medication.

The examiner related that a full body examination was 
performed revealing findings of two erythematous pustules 
between the right shoulder and neck, and a scaly red patch 
involving the chin and beard area.  It was reported that 
there were no lesions of urticaria anywhere on the veteran's 
body and no other significant findings.  It was the 
examiner's opinion that the appellant had seborrheic 
dermatitis on his chin which was a common condition resulting 
from increased oil production, and not related to his 
military service.  The examiner noted that chronic urticaria 
was often a condition of unknown etiology, but that there 
were no lesions on examination at that time.  It was reported 
that the veteran had a long history of acne in the past, but 
that current examination disclosed only a "very, very" 
trivial folliculitis for which an antibacterial soap was 
recommended.  It was concluded that none of the conditions 
were related to his military service.  

Analysis

The Board observes that upon examination for discharge from 
service, the appellant was noted to have acne vulgaris.  
However, initial post service clinical evidence of a skin 
disorder are VA outpatient clinic notes dating from 1995 
which show that he was treated for intermittent acne 
eruptions.  The record reflects, hence, that there is a more 
than 20-year lapse of time between the notation of a skin 
disability in service and a showing of subsequent treatment 
for such.  It is thus found that continuity of symptomatology 
is not established.  Moreover, the Board notes that no 
medical evidence has been received which definitively shows 
that an association exists between the development of the 
appellant's current skin diseases and service, to include 
exposure to Agent Orange.  It is shown that the VA 
dermatological examiner reviewed the appellant's prior 
medical records in their entirety in October 1998, and stated 
that there was no etiological relationship between any 
current skin disorder and his military service.  The record 
therefore reflects that there is no competent medical 
evidence of record which establishes a nexus relationship 
between current skin symptomatology in this regard and 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
such, service connection for a skin disability may not be 
granted on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

It is shown that upon VA examination in November 1994 a 
diagnosis of chloracne was rendered.  It appears that this 
diagnosis was based on the appellant's reported history of 
having been told this by VA outpatient physicians from whom 
he had obtained treatment previously.  The Board observes, 
however, that an assessment of chloracne is not documented in 
any other clinical evidence of record, even by his medical 
doctors.  The examiner's opinion that the veteran's skin 
symptom represented chloracne are thus arguably of dubious 
probative value (See Reonal v. Brown, 5 Vet. App. 458 (1993); 
see also Black v. Brown, 5 Vet. App. 177 (1993)).  In any 
event, the Board points out that even if the veteran's 
condition were indeed found to be chloracne, a diagnosis of 
this condition was not shown to exist to a compensable degree 
within one year of discharge from active duty.  As such, 
acneform disability may not be presumptively attributed to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The Board has carefully considered the statements of the 
appellant to the effect that Agent Orange played a role in 
the development of current skin disorders.  However, as a lay 
person who is untrained in the field of medicine, he is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As to this matter, 
the record simply does not contain any competent evidence in 
the form of medical records or a medical opinion which in any 
way tends to show that any current skin disease was incurred 
in service, or that it was occasioned by Agent Orange 
exposure.  


2.  Service connection for bilateral hearing loss and 
tinnitus.

The service medical records reflect that the appellant 
underwent treatment over the course of June 1970 for what was 
noted to be cerumen impaction and recurrent otitis externa, 
and indicated on one occasion that his hearing was minimal.  
Upon follow-up two days later, it was recorded that the left 
ear was improved.  The service medical records are negative 
for any complaints relating to tinnitus.  Upon examination in 
December 1970 prior to release from active duty, hearing was 
noted to be 15/15 in each ear.  The ears were evaluated as 
normal.

The veteran filed a claim for service connection for 
conditions which included hearing loss and tinnitus in 
September 1994.  He was afforded a VA examination of the ears 
for compensation and pension purposes in November 1994 and 
rendered a history to the effect that while getting his ears 
cleaned in service, he developed ear pain and ringing.  He 
current complaints included hearing loss in the right ear 
with ringing.  Examination of the ears revealed no 
significant abnormality except for the presence of small 
amounts of cerumen in the auditory canals.  There was some 
scarring of the right tympanic membrane.  Diagnoses of 
hearing loss by history and tinnitus by history were 
rendered.  A VA audiometric evaluation was performed which 
disclosed bilateral hearing loss disability for VA purposes.  
It was noted on this occasion the veteran reported tinnitus 
in the right ear only when he had had an active middle ear 
infection.  

Extensive VA outpatient records dated between 1994 and 1995 
show no treatment for complaints of hearing loss or ringing 
of the ears.  The veteran underwent VA examination of the 
ears in August 1998 where he stated that loud engine noises 
from an all-terrain vehicle he was exposed to in service, as 
well as physical trauma during the course of cleaning, 
resulted in left ear hearing loss and tinnitus.  It was noted 
that he did not report any problem in his right ear.  The 
veteran stated that he had been a bus driver for 15 but had 
not had much vocational noise exposure.  On this occasion, 
left ear hearing loss disability for VA purposes was 
confirmed by audiometry.  Hearing loss disability for VA 
purposes was not demonstrated in the right ear.  Diagnoses 
were rendered of left ear high frequency sensorineural 
hearing loss, normal hearing in the right ear, frequent left 
ear high frequency, moderate loudness, ringing tinnitus, and 
no tinnitus complaints in the right ear. 

The examining audiologist's opined that there was doubt as to 
whether the veteran's hearing loss could have originated in 
the service.  It was pointed out that hearing loss was noted 
to be normal at discharge from active duty and that there 
were no complaints of hearing loss at that time or in the 
year after separation from service.  It was concluded that it 
was therefore unlikely that the current hearing loss was 
directly related to acoustic trauma while in the military.  
It was added that the veteran did provide a history of some 
noise exposure as a bus driver and in some construction, and 
that these activities may have contributed to his current 
left ear hearing impairment.  

Analysis

The Board finds in this instance that with respect to the 
right ear, the most recent audiometry evaluation reveals no 
current clinical findings of a ratable hearing impairment for 
which service connection may be granted pursuant to 38 C.F.R. 
§ 3.385.  Specifically, the veteran is not shown to have a 
puretone threshold of 40 decibels or greater, nor are the 
thresholds for at least three of the frequencies greater than 
25 decibels.  Moreover, speech recognition scores using the 
Maryland CNC Test are more than 94 percent.  A well grounded 
claim requires evidence of a present disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The veteran's 
statements to the effect that he now has right ear hearing 
impairment, while presumed credible, do not establish that he 
has a ratable disability in this regard.  Moreover, the 
appellant, himself, has not presented any clinical evidence 
to the contrary which supports his claim of a current ratable 
right ear hearing loss.  

As to the left ear, the record reflects that the appellant 
complained of hearing loss while being treated for otitis 
media.  It was subsequently demonstrated, however, that left 
ear function improved, and hearing acuity was determined to 
normal upon service discharge examination in December 1970.  
Clinical evidence of left ear hearing loss disability for VA 
purposes is not demonstrated in the record until VA 
examination in November 1994.  This is more than 23 years 
after the veteran's release from active duty.  The Board must 
thus find that any left ear hearing impairment in service did 
not develop into a chronic disorder and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303.  
Moreover, in the absence of demonstration of left ear hearing 
loss disability for VA purposes to a compensable degree 
within one year after separation from service, the disability 
may not be presumed to have been incurred in service pursuant 
to 38 C.F.R. §§ 3.307 and 3.309.

The Board points out, however, that a failure to meet the 
criteria for a hearing loss at separation from service does 
not necessarily bar service connection for hearing loss.  
When hearing test results at separation from service do not 
meet the regulatory requirements for establishing a 
"disability" at that time, the veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet.App. 
155, 159-60 (1993); see also Ledford v. Derwinski, 3 Vet.App. 
87, 89 (1992).  In such instances, however, a grant of 
service connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

It is demonstrated in this instance, however, there is no 
competent clinical evidence of record which has related 
current left ear hearing loss to the veteran's period of 
service.  Moreover, when he was examined by the VA in October 
1998, the record was reviewed and it was determined by the 
examiner that it was unlikely that current left ear hearing 
impairment was related to service.  The veteran himself is 
not shown to possess the medical expertise necessary to 
render an opinion as to the cause of the left ear hearing 
loss disability now indicated.  Therefore, his statements and 
testimony standing alone are not sufficient to make his claim 
for service connection well grounded.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)). 

As for the claim for tinnitus, the record reflects that there 
is no competent medical evidence of record which establishes 
a nexus relationship between current symptomatology in this 
regard and service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  As a lay person who is untrained in the field of 
medicine, the veteran is not competent to provide a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
The postservice record is completely devoid of a showing of 
complaints or a finding of such for more than 23 years after 
separation from active duty.  Therefore, current findings of 
tinnitus are far too remote from service to find any basis 
for a grant of service connection in the absence of any 
competent nexus to active duty.  See 38 C.F.R. § 3.303.

Conclusion

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record in this instance reflects that no medical provider in 
the record has proposed any link between the veteran's 
current skin disorders, left ear hearing loss and tinnitus to 
service, and it is demonstrated that he does not now have 
hearing loss disability for VA purposes in the right ear.  A 
well-grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran has bilateral hearing loss, tinnitus or a skin 
disability, including chloracne, to include as a result of 
exposure to Agent Orange or herbicides, which are of service 
onset, he has not met his burden of submitting evidence that 
his claims of service connection for such are well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appellant's claims for entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
a skin disability, including chloracne, to include as a 
result of exposure to Agent Orange or herbicides, are found 
to be not well-grounded, and the claims must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support these claims.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would render the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

Although the Board has considered and decided the issues of 
service connection for hearing loss, tinnitus, and skin 
disorders on grounds different from that of the RO, which 
initially denied the claims on the merits, the appellant has 
not been prejudiced by the Board's decision.  This is because 
in assuming that the claims were well grounded, the RO 
afforded the claimant greater consideration than his claims 
in fact warranted under the circumstances.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to service, the Board views its discussions above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the above 
disorders.  Robinette, 8 Vet.App. at 77.


ORDER

The claims for service connection for left ear hearing loss, 
right ear hearing loss, tinnitus, and a skin disability, 
including chloracne, to include as a result of exposure to 
Agent Orange or herbicides, are not well grounded.  The 
appeals are thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

